UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2631



ROBERT JAMES KENNY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES COURT OF APPEALS FOR THE FOURTH
CIRCUIT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-296-3)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert James Kenny, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert James Kenny appeals from the district court’s order

denying his motion to re-open a prior case.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny Kenny’s motion to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.   See Kenny v. United States Court of Appeals for the Fourth

Circuit, No. CA-99-296-3 (E.D. Va. Dec. 6, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2